540 F.2d 731
Jesse A. X. COOPER et al., Appellants,v.Walter M. RIDDLE, Superintendent of the Virginia StatePenitentiary, Appellee.
No. 75-1573.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 6, 1976.Decided Aug. 2, 1976.

Jamie Lee Hingle, Jack Griffeth and Dan Dugan, Third Year Law Students (Donald H. Beskind, Denver, Colo.  (court-appointed counsel) and Kathryn A. Gibbons, Third Year Law Student, on brief), for appellants.
Stuart Bateman, Asst. Atty. Gen., Richmond, Va., and (Andrew P. Miller, Atty. Gen. Richmond, Va., on brief), for appellee.
Before RUSSELL and WIDENER, Circuit Judges, and FIELD, Senior Circuit Judge.
FIELD, Senior Circuit Judge.


1
Jesse A. X. Cooper, on behalf of himself and ten other prisoners, instituted this action against the Superintendent of the Virginia State Penitentiary pursuant to 42 U.S.C. § 1983.  The plaintiffs alleged that their procedural due process rights had been violated by the Institutional Classification Committee (ICC) in its reclassification of each of them into maximum security status.  The defendant filed a motion for summary judgment supported by affidavits and exhibits which was granted by the district court, and the plaintiffs have appealed.


2
In the Virginia Correctional System there are two committees which deal with the custodial status of prisoners.  The Institutional Adjustment Committee (IAC) deals directly with prisoner discipline while the ICC is charged only with prisoner classification.  The ICC makes general institutional placements of inmates and reviews all security classifications and job assignments.  It is not used to administer corrective action or to punish an inmate, and its foremost consideration is the safety and welfare of both the inmates and the institution.  The IAC, on the other hand, addresses itself to the violation of prison rules and regulations, and in any case where punitive action appears to be appropriate the inmate is referred to the IAC.


3
In the present case Cooper and his fellow plaintiffs were transferred to maximum security by the ICC in the wake of episodes of prison violence in which they were allegedly involved.  The district court, in granting the defendant's motion, concluded that while the procedural requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), might appropriately be directed to the IAC, they were not applicable to reclassification proceedings of the ICC.1  In challenging this conclusion of the district court, the plaintiffs in their brief and oral argument placed primary reliance upon Clutchette v. Procunier, 497 F.2d 809 (9 Cir. 1974), modified on rehearing, 510 F.2d 613 (1975), and we deferred disposition of this appeal pending the decision of the Supreme Court in that case.2


4
In Clutchette the court of appeals had held that in a disciplinary proceeding an inmate was entitled to counsel; prison authorities should provide reasons in writing to inmates who were denied the privilege of cross-examination or confrontation of witnesses against them; and that minimum due process such as notice, opportunity for response, and statement of reasons for action by prison officials was necessary where inmates were deprived of privileges.3  The Supreme Court reversed4 and in the course of its opinion reiterated its conclusion in Wolff that inmates do not " 'have a right to either retained or appointed counsel in disciplinary hearings.' "5  The Court further observed that "(m)andating confrontation and cross-examination, except where prison officials can justify their denial on one or more grounds that appeal to judges,"6 was an inappropriate intrusion upon the area "that Wolff had left to the sound discretion of prison officials."7  Finally, with respect to notice, opportunity for response and statement of reasons by prison officials, the Court observed that the procedures required by the court of appeals were either inconsistent with Wolff or premature in the light of the record in that case.


5
Following closely upon Clutchette, the Court handed down its decision in Meachum v. Fano, --- U.S. ----, 96 S.Ct. 2532, 48 L.Ed.2d --- (1976), which bears even more directly upon the case before us.  In Meachum certain prisoners were suspected of involvement in serious fires in the institution and were transferred to a maximum security institution by the Classification Board.  Holding "that the Due Process Clause does not impose a nationwide rule mandating transfer hearings," the Court stated:


6
"That an inmate's conduct, in general or in specific instances, may often be a major factor in the decision of prison officials to transfer him is to be expected unless it be assumed that transfers are mindless events.  A prisoner's past and anticipated future behavior will very likely be taken into account in selecting a prison in which he will be initially incarcerated or to which he will be transferred to best serve the State's penological goals."  Id., --- U.S. at ----, 96 S.Ct. at 2540.


7
A clear and unequivocal disclaimer that federal courts are to assume the role of super wardens of state penal institutions is found in the following observation:


8
"Holding that arrangements like this are within reach of the procedural protections of the Due Process Clause would place the Clause astride the day-to-day functioning of state prisons and involve the judiciary in issues and discretionary decisions that are not the business of federal judges.  We decline to so interpret and apply the Due Process Clause. The federal courts do not sit to supervise state prisons, the administration of which is of acute interest to the States."  Id., --- U.S. at ----, 96 S.Ct. at 2540.


9
In the light of these latest pronouncements of the Court, the judgment of the district court is affirmed.


10
AFFIRMED.



1
 Although the district court concluded that Wolff was not applicable to the ICC, it noted that the written procedures used by that committee appeared to be in substantial compliance with the due process dictates of Wolff.  The affidavit of the Chief Counselor of the Virginia State Penitentiary, which was corroborated by exhibits, stated that when an inmate is subject to possible reclassification to a higher security status he is entitled to a twenty-four written notice of the ICC meeting and allowed to appear in his own behalf.  Additionally, he must be given written findings and a brief summary of the reasons for any reclassification and his status must be reviewed within 120 days


2
 Certiorari had been granted sub nom.  Enomoto v. Clutchette, 421 U.S. 1010, 95 S.Ct. 2414, 44 L.Ed.2d 678 (1975)


3
 510 F.2d, at 615


4
 Enomoto v. Clutchette, --- U.S. ----, 96 S.Ct. 1551, 47 L.Ed.2d 810 (1976)


5
 Id., --- U.S. at ----, 96 S.Ct. at 1556


6
 Id., --- U.S. at ----, 96 S.Ct. at 1560


7
 Id., --- U.S. at ----, 96 S.Ct. at 1560